Case 4:15-cr-00006-SEB-VTW Document 209 Filed 07/13/20 Page 1 of 4 PageID #: 1390




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               NEW ALBANY DIVISION

  UNITED STATES OF AMERICA,                         )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )     No. 4:15-cr-00006-SEB-VTW
                                                    )
  DEJUAN ANDRE WORTHEN,                             ) -02
                                                    )
                              Defendant.            )

              ORDER DENYING MOTION TO DISMISS COUNT THREE

         Defendant DeJuan Andre Worthen, represented by counsel, moves pursuant to

  Federal Rule of Civil Procedure 12(b)(3)(B)(v) for dismissal of Count Three of the

  Indictment for failure to state an offense. For the reasons detailed below, Defendant's

  Motion to Dismiss is DENIED.

                                           Background

         On March 11, 2015, a grand jury returned a four-count indictment charging Mr.

  Worthen and two co-defendants with various crimes in relation to the robbery and

  shooting death of an Indiana gun shop owner. As relevant to this motion, Mr. Worthen

  was charged in Count One with Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951(a)

  and 2, in Count Two with Hobbs Act conspiracy, in violation of 18 U.S.C. § 1951(a), and

  in Count Three with using or carrying a firearm during and in relation to a crime of

  violence, "as charged in Counts One and Two," in violation of 18 U.S.C. §§ 924(j) and 2.

  This matter is set for jury trial on October 19, 2020.



                                                1
Case 4:15-cr-00006-SEB-VTW Document 209 Filed 07/13/20 Page 2 of 4 PageID #: 1391




         Now before the Court is Mr. Worthen's Motion to Dismiss Count Three, filed on

  April 27, 2020.

                                              Discussion

         The instant motion is premised on Mr. Worthen's claim that neither Hobbs Act

  robbery nor Hobbs Act conspiracy qualifies as a crime of violence predicate for Count

  Three, and therefore, that Count Three must be dismissed. However, as Mr. Worthen

  concedes, the Seventh Circuit has held that Hobbs Act robbery, as charged in Count One,

  satisfies the elements clause of 18 U.S.C. § 924(c) (and therefore also 18 U.S.C.

  § 924(j)). 1 United States v. Fox, 878 F.3d 574, 579 (7th Cir. 2017) ("We reaffirm today

  that Hobbs Act robberies are crimes of violence under Section 924(c)(3)(A).") (collecting

  authority); United States v. Anglin, 846 F.3d 954, 965 (7th Cir. 2017), vacated on other

  grounds, 138 S. Ct. 126 ("The Hobbs Act defines robbery, in relevant part, as the taking

  of personal property 'by means of actual or threatened force, or violence, or fear of injury,

  immediate or future, to his person or property.' … Committing such an act necessarily

  requires using or threatening force.") (quoting 18 U.S.C. § 1951(b)(1)). Mr. Worthen's

  argument that the Hobbs Act robbery charged in Count One categorically fails to qualify

  as a crime of violence is thus misplaced and unsupported by the case law in this Circuit.

         With regard to Hobbs Act conspiracy, as charged in Count Two, Mr. Worthen is

  correct, as the Government acknowledges, that developments in the law since he was

  charged have led numerous courts, including ours, "to explicitly reject[] the argument


  1
    Section 924(j) sets forth penalties for "[a] person who, in the course of a violation of subsection
  (c), causes the death of a person through the use of a firearm."
                                                    2
Case 4:15-cr-00006-SEB-VTW Document 209 Filed 07/13/20 Page 3 of 4 PageID #: 1392




  that Hobbs Act conspiracy satisfies [§ 924(c)'s] force clause's definition of a crime of

  violence." Velleff v. United States, 307 F. Supp. 3d 891, 895 (N.D. Ill. 2018) (collecting

  authority); see also Horne v. United States, No. 1:16-cv-01629-TWP-DML, 2018 WL

  1378976, at *3 (S.D. Ind. Mar. 19, 2018) ("Hobbs Act conspiracy does not categorically

  qualify as a crime of violence under § 924(c)'s force clause and cannot therefore

  constitute a crime of violence under § 924(c)(3)(A)."). However, these developments do

  not require the dismissal of Count Three because, while Count Two no longer serves as a

  crime of violence predicate for a charge under 18 U.S.C. § 924(c) (or § 924(j)), under

  current Seventh Circuit law, Hobbs Act robbery, as charged in Count One, does. As the

  Government argues, assuming this case proceeds to trial, the parties can address the

  status of Count Two as an appropriate predicate for Count Three by means of motions in

  limine and jury instructions. Dismissal is therefore not warranted.

         In sum, because Count One can serve as a crime of violence predicate for Count

  Three, Defendant's Motion to Dismiss Count Three [Dkt. 202] is DENIED. This matter

  will proceed accordingly.

         IT IS SO ORDERED.



             7/13/2020
  Date: _________________________                    _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana




                                               3
Case 4:15-cr-00006-SEB-VTW Document 209 Filed 07/13/20 Page 4 of 4 PageID #: 1393




  Distribution:

  Jennifer H. Culotta
  CULOTTA & CULOTTA LLP
  jennifer@culottalaw.com

  Barry D. Glickman
  UNITED STATES ATTORNEY'S OFFICE
  barry.glickman@usdoj.gov

  William Lance McCoskey
  UNITED STATES ATTORNEY'S OFFICE
  william.mccoskey@usdoj.gov




                                       4
